                                                 Case 2:19-cv-01748-JAM-CKD Document 20 Filed 04/16/21 Page 1 of 4


                                             1    J. EDWARD KERLEY (175695)
                                                  DYLAN L. SCHAFFER (153612)
                                             2    KERLEY SCHAFFER LLP
                                                  1939 Harrison Street, #500
                                             3    Oakland, California 94612
                                                  Telephone:    (510) 379-5801
                                             4    Facsimile:    (510) 228-0350
                                                  Email:        edward@kslaw.us
                                             5                  dylan@kslaw.us

                                             6    Attorneys for Plaintiff
                                                  GLORY PROPERTIES
                                             7

                                             8    SONIA MARTIN (Bar No. 191148)
                                                  MENGMENG ZHANG (Bar No. 280411)
                                             9    DENTONS US LLP
                                                  One Market Plaza, Spear Tower, 24th Floor
                                            10    San Francisco, California 94105
                                                  Telephone:    (415) 267-4000
                                            11    Facsimile:    (415) 267-4198
                                                  Email:        sonia.martin@dentons.com
                                            12                  mengmeng.zhang@dentons.com

                                            13    Attorneys for Defendant
                                                  SCOTTSDALE INSURANCE COMPANY
One Market Plaza, Spear Tower, 24th Floor




                                            14

                                            15                                    UNITED STATES DISTRICT COURT
       San Francisco, CA 94105
         DENTONS US LLP




                                            16                               EASTERN DISTRICT OF CALIFORNIA
             415-267-4000




                                            17

                                            18    GLORY PROPERTIES, INC.,                               Case No. 2:19-cv-01748-JAM-CKD

                                            19                       Plaintiff,                         JOINT STIPULATION TO STAY
                                                                                                        LITIGATION PENDING
                                            20           vs.                                            COMPLETION OF APPRAISAL
                                                                                                        AND ORDER
                                            21    SCOTTSDALE INSURANCE COMPANY,

                                            22                       Defendant.                         Trial Date: None
                                                                                                        Action Filed: September 4, 2019
                                            23

                                            24          Plaintiff Glory Properties, Inc. and defendant Scottsdale Insurance Company (collectively,
                                            25   the “Parties”), by and through their respective counsel of record, stipulate as follows, and
                                            26   respectfully request the Court approve their stipulation for good cause shown:
                                            27          WHEREAS, Glory Properties, Inc. filed this action on September 4, 2019, against
                                            28   Scottsdale Insurance Company;
                                                                                                  -1-
                                                  CASE NO. 2:19-CV-01748-JAM-CKD                         JOINT STIPULATION TO STAY LITIGATION
                                                                                                         PENDING COMPLETION OF APPRAISAL AND
                                                                                                         ORDER
                                                 Case 2:19-cv-01748-JAM-CKD Document 20 Filed 04/16/21 Page 2 of 4


                                             1           WHEREAS, at the time of the subject loss, Scottsdale insured Plaintiff under its

                                             2   Commercial General Liability Policy (the “Policy”), a copy of which is attached as Exhibit A;

                                             3           WHEREAS, the parties have agreed to appraise the amount of loss pursuant to the

                                             4   Policy’s “Appraisal” provision, which is mandated by California Insurance Code section 2071

                                             5   and states as follows:

                                             6                   If we and you disagree on the value of the property or the amount of
                                                                 loss, either may make written demand for an appraisal of the loss. In
                                             7                   this event, each party will select a competent and impartial appraiser.
                                                                 The two appraisers will select an umpire. If they cannot agree, either
                                             8                   may request that selection be made by a judge of a court having
                                                                 jurisdiction. The appraisers will state separately the value of the
                                             9                   property and amount of loss. If they fail to agree, they will submit
                                                                 their differences to the umpire. A decision agreed to by any two will
                                            10                   be binding. Each party will:
                                            11                   a. Pay its chosen appraiser; and
                                            12                   b. Bear the other expenses of the appraisal and umpire equally.
                                            13                   If there is an appraisal, we will still retain our right to deny the
                                                                 claim.
One Market Plaza, Spear Tower, 24th Floor




                                            14

                                            15           WHEREAS, the parties will name their respective appraisers on or before April 16, 2021;
       San Francisco, CA 94105
         DENTONS US LLP




                                            16           WHEREAS, the appraisal will resolve the dispute between Plaintiff and Scottsdale
             415-267-4000




                                            17   regarding the amount of loss. See Ins. Code § 2071 (appraisal provision is mandated on all first
                                            18   party fire policies);
                                            19           WHEREAS, appraisal constitutes a form of arbitration under California law. Civ. Proc.
                                            20   Code § 1280; Kirkwood v. California State Automobile Assn. Inter-Ins. Bureau, 193 Cal.App.4th
                                            21   49, 57 (2011) (“An agreement to conduct an appraisal included in a standard fire insurance policy
                                            22   constitutes an ‘agreement’ within the meaning of Code of Civil Procedure section 1280,
                                            23   subdivision (a), and thus is considered to be an arbitration agreement subject to the statutory
                                            24   contractual arbitration law.);
                                            25           WHEREAS, the Federal Arbitration Act (“FAA”) mandates the enforcement of arbitration
                                            26   agreements, and provides in relevant part as follows:
                                            27                   A written provision in any . . . contract evidencing a transaction
                                            28                   involving commerce to settle by arbitration a controversy thereafter
                                                                                                    -2-
                                                  CASE NO. 2:19-CV-01748-JAM-CKD                          JOINT STIPULATION TO STAY LITIGATION
                                                                                                          PENDING COMPLETION OF APPRAISAL AND
                                                                                                          ORDER
                                                 Case 2:19-cv-01748-JAM-CKD Document 20 Filed 04/16/21 Page 3 of 4


                                             1                  arising out of such contract . . . shall be valid, irrevocable, and
                                                                enforceable, save upon such grounds as exist at law or in equity for
                                             2                  the revocation of any contract.
                                             3
                                                 9 U.S.C. §§ 2 et seq.;
                                             4
                                                        WHEREAS, when an issue in the litigation is subject to arbitration, the Federal
                                             5
                                                 Arbitration Act requires a federal court to stay proceedings. 9 U.S.C § 3; see also 9 U.S.C. § 4;
                                             6
                                                        WHEREAS, judicial economy warrants a stay pending the outcome of appraisal;
                                             7
                                                        THEREFORE, the Parties stipulate that this action should be stayed pending completion
                                             8
                                                 of the appraisal process.
                                             9
                                                        IT IS SO STIPULATED.
                                            10
                                                 Dated: April 15, 2021                          KERLEY SCHAFFER LLP
                                            11

                                            12                                                     (As Authorized on 4/15/2021)
                                                                                                By /s/ J. Edward Kerley ___________________
                                            13                                                               J. EDWARD KERLEY
                                                                                                            DYLAN L. SCHAFFER
One Market Plaza, Spear Tower, 24th Floor




                                            14
                                                                                                Attorneys for Plaintiff GLORY PROPERTIES
                                            15
       San Francisco, CA 94105
         DENTONS US LLP




                                            16
             415-267-4000




                                                 Dated: April 15, 2021                          DENTONS US LLP
                                            17

                                            18                                                  By: /s/ Sonia Martin
                                                                                                                 SONIA MARTIN
                                            19                                                                 MENGMENG ZHANG
                                            20                                                  Attorneys for Defendant
                                                                                                SCOTTSDALE INSURANCE COMPANY
                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28
                                                                                                 -3-
                                                  CASE NO. 2:19-CV-01748-JAM-CKD                       JOINT STIPULATION TO STAY LITIGATION
                                                                                                       PENDING COMPLETION OF APPRAISAL AND
                                                                                                       ORDER
                                                 Case 2:19-cv-01748-JAM-CKD Document 20 Filed 04/16/21 Page 4 of 4


                                             1                                               ORDER

                                             2          IT IS SO ORDERED. This action is hereby STAYED pending completion of the

                                             3    appraisal process. All trial and pretrial deadlines are hereby vacated. The parties shall notify

                                             4    the Court promptly upon completion of the appraisal.

                                             5

                                             6
                                                  Dated: April 16, 2021                        /s/ John A. Mendez
                                             7
                                                                                               THE HONORABLE JOHN A. MENDEZ
                                             8                                                 UNITED STATES DISTRICT COURT JUDGE
                                             9

                                            10

                                            11

                                            12

                                            13
One Market Plaza, Spear Tower, 24th Floor




                                            14

                                            15
       San Francisco, CA 94105
         DENTONS US LLP




                                            16
             415-267-4000




                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28
                                                                                                  -4-
                                                  CASE NO. 2:19-CV-01748-JAM-CKD                        JOINT STIPULATION TO STAY LITIGATION
                                                                                                        PENDING COMPLETION OF APPRAISAL AND
                                                                                                        ORDER
